Title: Thomas Jefferson to James Breckinridge, 19 December 1819
From: Jefferson, Thomas
To: Breckinridge, James


					
						Dear Sir
						
							Monticello
							Dec. 19. 19.
						
					
					Your favor of Nov. 27. was recieved on the 10th instant. we all regretted your absence at the last meeting of the Visitors and should have done so the more had we known the true cause. our suspicion was that you had mistaken the day, like our brother Cabell who came after our adjournment. he read however and approved what we had done. the sum of that being stated in our report to the literary board to be laid before the legislature, will I hope meet your approbation also. from that you will learn that the 7. pavilions & 37. dormitories actually half done will absorb, when finished, all our funds to the end of the ensuing year 1820. at that epoch (should the legislature give no additional aid) we shall have to decide an important alternative, viz. 1. shall we abridge the establishment as enacted by the legislature from 10. to 12. professorships, and and open at that epoch: or 2. shall we continue the buildings to the full complement of the law, which will require all our funds for 4. years longer, and delay opening till the end of 1824? preferring what will be compleat with that delay, to what will be permanently deficient if prematurely commenced. observe that the moment we employ professors, their salaries will absorb all our funds, & further buildings must be given up. I hope the legislature will decide soundly to enable us to finish our buildings the next year, and to open the institution at the close of it. by this anticipation of 4. years a million of Dollars will be kept in the state & an additional million brought into it. mr Cabell, Rives & Gordon, and the Governor, who have all seen the state of the buildings recently, can inform you of it, and you will find that our progress is great considered considering how late our board was constituted and from what a distance we had to seek & bring our workmen. the derelict money of that given and not expended by the primary schools, & consequently reverted to the treasury may surely be given us; and is sufficient as I suppose to build our pavilions and dormitories still wanting; and if they will continue these derelictions 4. years longer, they will build our library, which will cost 50,000.D. it has been supposed that instead of the annuity of 15,000.D. from the literary fund, they would think it better to give to the University their James river stock, and the whole of the literary fund to the primary schools. if the stock yields what I have heard, it would be the most desirable endowment. this stock too is furnished exclusively by the rich, and is clear of the objection of taxing the poor to educate the rich. my anxieties to urge the completion of this institution are greater in proportion as my prospects of life shorten. I would willingly compromise for the same epoch to both, and having seen the institution compleated, sing my nunc demittas with chearfulness and thankfulness. accept the assurance of my friendly attachment and great respect.
					
						
							Th: Jefferson
						
					
				